                21-22174-rdd              Doc 1     Filed 03/26/21 Entered 03/26/21 15:35:14                              Main Document
                                                                 Pg 1 of 12

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                S & A Retail, Inc.

2.   All other names debtor
     used in the last 8 years
                                  FDBA Geox Retail, Inc.
     Include any assumed          FDBA Geox Retail East, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  334 S Buckhout St.
                                  Irvington, NY 10533
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Westchester                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 21-22174-rdd              Doc 1        Filed 03/26/21 Entered 03/26/21 15:35:14                               Main Document
                                                                     Pg 2 of 12
Debtor    S & A Retail, Inc.                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4482

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                 21-22174-rdd                Doc 1         Filed 03/26/21 Entered 03/26/21 15:35:14                                Main Document
                                                                        Pg 3 of 12
Debtor    S & A Retail, Inc.                                                                            Case number (if known)
          Name

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor      S & A Distribution, Inc.                                     Relationship               Parent
                                                                Southern District of
                                                    District    New York                 When         3/26/21                Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or              No
    have possession of any
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                                25,001-50,000
    creditors                                                                           5001-10,000                                50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                              More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                21-22174-rdd       Doc 1       Filed 03/26/21 Entered 03/26/21 15:35:14                         Main Document
                                                            Pg 4 of 12
Debtor   S & A Retail, Inc.                                                            Case number (if known)
         Name


16. Estimated liabilities      $0 - $50,000                             $1,000,001 - $10 million               $500,000,001 - $1 billion
                               $50,001 - $100,000                       $10,000,001 - $50 million              $1,000,000,001 - $10 billion
                               $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                               $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                 21-22174-rdd                 Doc 1          Filed 03/26/21 Entered 03/26/21 15:35:14                                           Main Document
                                                                          Pg 5 of 12

    Detfior 3     & A Retdl.     lnC.                                                                        Case number (ifknowr)
                Name




I               Request for Relief, Declaration, and signatures

WARNII{G         -   Bankruptcy traud is a serious crime. Making a false statement in connection with a bankruptcy carse can result in fines up to $500,000 or
                     imprisonment for up to 20 years, or both. 18 U.S.C. SS 152, 1341, 1519, and 3571.

    17. Declaratlon and slgnature
       of authorlzed                     The debtor requests relief in accordance with the drapter of title        I1,   United States Code, specified in this petition.
       rEprcsentatJve of debtor
                                         I   have been authorized to iile this petition on behalf of the debtor.

                                         l have examined the information in this petition and have a reasonable belief that the information is true and coned.

                                         I   dedare under penalty of perjury that the foregoing is true and conecl.

                                         Exeorted     on ilarqh!6,            !021


                                     x d-QL,J-rrq
                                          aut|l*
                                         Sgnatuie of                                 of debtor
                                                                                                                         Bridgette Nally
                                                                                                                         Printed name
                                                                     ry
                                         Title Secretan




    tE. Slgnature      ofattorney X                                                                                       Date March 26,2021
                                         Signature of attomey for debtor                                                       MM/DD/YYYY

                                         Jorcp_h T. toldoYen
                                         Prmrd nemo

                                         Morrison Cohen LLP
                                         Firm name

                                         909 Third Avenue

                                                    , Street, City, State &   ZIP Code


                                         Contaclphone (212)735-8600                         Email   address jmoldovan@morrisoncohen.com

                                         1868827 NY
                                         Bar number and State




    fficial   Form 201                               Voluntary Potltlon for Non{ndlviduah Flllng for Bankruptcy                                                            page 5
21-22174-rdd              Doc 1   Filed 03/26/21 Entered 03/26/21 15:35:14                    Main Document
                                               Pg 6 of 12




                                       IINA}IIMOUS WRITTE!{ CON$ENT

                                                          OB

                                           THEBOARI} OFI}IRECTORS

                                         AND TTIT SOLE SHAXEHOLDER

                                                          OF

                                                 s&ARETAJL'rNC.


               The rmdersignod, being all of the directors and the sole shaxeholde(
                                                                                    of S       & A RETAtr"

                                         *Coryrora6on'' actingpusuantto Sections 141(0 AhID 218{a)
   lNC.,   a   Delaware corporation (the               ),

                                                                               to be taken on
   of the G€rcral corpomtion Law of the state of Delawafe, authorizing actions

   vrritteu coos€nt wi&ol$        a   roe€ting hereby oonsent to the adoption of the following rcsolutions:

                      WmREAS, the Sole Shreholdu (the "Share&oldet') md Board of
                                                                                    and
               Directors (the "Board) of the corpotation have received, considered"
               reviewed reports furaished conceruing the finanoialcondition of
                                                                                the Corporation
                                                     md        professioaals; and
               and have had discussioDs with counsel    o,ther


                      WEERSAS, it appearing in thE business judgment of the Shreholiler and
                                                                                           Petition
               Board that it is in the best i$srest of the Corporation to file a Vohrutary
                                                                                         Code  (the
               uuder Subchapter V of Cbapter 11 of the UniteO States Bankruptcy
               'BankruPtcY CodeJ, it ishe'rebY

                      RESOLVED, that the corporotioa initiate a case (the "case") under
               Subchapter V of Ciapter 11 of tUe nanmrptoy Code in
                                                                               the United States
               ranlauptcv court sotrthein District of New York; and it is firther

                                                                                         prepare or
                      RESOL\IED, that the corporation is authorized and difwtd to
                                                                                other  instruments
               cause to be prepari all docume,nts, petitions, pleadings, afld
               neoessary or adropriate  including *V fn*"i"g    facilities'
                                                                            to cause the ioitiation
                                                                  (the "Instruments"); and it is
               anO proslution of a case rmderthe Banknrytcy Code
                firther




    *10I84?16 vI S18?|(l \0001
21-22174-rdd              Doc 1     Filed 03/26/21 Entered 03/26/21 15:35:14              Main Document
                                                 Pg 7 of 12




                      nESOL\rED, thaq each of &E directors aad corporate officers, shall be
              authorized to sign md orecute, singly, the Insfitrmeirts and aay other dscumrEts
              reqtrird in ordefto fi1e md manage &s Case on behalfoffte Corporation; aod it
                                                                                             is
              further

                      BSSOLIIEIT, that, subjcct to Banlnatcy court apprroval the corporation
                                                                                       assist it in
              is hereby arthorized to emplofand retain the following prcfessiorsls to
              the banlruptcy process: liorri*o Cohe,n  L[,P, as general  and bankruptoy  couoscl
              for the CorporatioU Ryofter Consultmts,       [LC,   as  financial advisor   to the
              Corporation; and Ornni Agmt Solutions dlb/a  Omni   as Claims  aud Noticing  Agent.



              IN WTIIYESS WEERE/Or, the urdersignd directors anil the Sole Shareholder have

    executcd      ttis   urraaimou.s consefit as of   March23-2tr21,

    DIRECTOR,S:




    SOLE SEAREIIOIJ}ER:


    S   & A DIIITRIBUTION, INC.



    By:
               Livi,o Ubralesso
    Title: Chairmanof fte Corporation aad President




    *10, &|?96 vl Yutrl4{} S00l
         21-22174-rdd                    Doc 1            Filed 03/26/21 Entered 03/26/21 15:35:14                                 Main Document
                                                                       Pg 8 of 12


                                                               United States Bankruptcy Court
                                                                    Southern District of New York
  lnre       S&ARe,tail, lnc.                                                                                     Case No.
                                                                                  Debtor(s;                       Chapter


                                                           LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equiry security holders which is prepared in accordance with rule 1007(a)(3) for tiling in this Chapter I I Case


 Name and last known address or place                        of     Security Class Number of Securities                      Kind of Interest
 business ofholder

 S&ADistribution,!nc.                                                                                                        100% Owner
 334 S Buckhout St
 lrvington, NY 10533


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Secretary of the corporation named as ttre debtor in this case, declare under penalty of pedury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.




 Date       ttarch 26,2021                                                  Signature


                        Pemltyfor makng alalse stalement oJconcealing property: Fine of up to $500,000 or imprisonment for up to   5 years or both.
                                                                     l8 U.S.C. 5S 152 and3s71.




Sheet 1   of I in List of Equity Secwity Holders
Softwere Copyright (c) 1996-2021 Besl Case, LLC -   m,.bestcse.mm                                                                                     Best Case Bankrupl,cy
              21-22174-rdd                 Doc 1           Filed 03/26/21 Entered 03/26/21 15:35:14                  Main Document
                                                                        Pg 9 of 12



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      S & A Retail, Inc.                                                                            Case No.
                                                                                  Debtor(s)               Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for S & A Retail, Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 S & A Distribution, Inc.
 334 S Buckhout St.
 Irvington, NY 10533




 None [Check if applicable]




 March 26, 2021
 Date                                                                 Joseph T. Moldovan
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for S & A Retail, Inc.
                                                                      Morrison Cohen LLP
                                                                      909 Third Avenue
                                                                      New York, NY 10022-4784
                                                                      (212) 735-8600 Fax:(212) 735-8708
                                                                      jmoldovan@morrisoncohen.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  21-22174-rdd               Doc 1         Filed 03/26/21 Entered 03/26/21 15:35:14                                Main Document
                                                                        Pg 10 of 12
Debtor name S & A Retail, Inc. and S & A Distribution, Inc.

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK
Case No. (If known)


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders (Reported on a Consolidated Basis)                                                                                                 12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

Name of creditor and complete                                                      Nature of the       Indicate if      Amount of unsecured claim
                                               Name, telephone number, and                             claim is
mailing address, including zip                 email address of creditor contact   claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                              (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                   trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                   loans,                               deduction for value of collateral or setoff to
                                                                                   professional                         calculate unsecured claim.
                                                                                   services, and
                                                                                   government
                                                                                                                       Total Claim, if   Deduction        Unsecured claim
                                                                                   contracts)
                                                                                                                       partially         for value of
                                                                                                                       secured           collateral or
                                                                                                                                         setoff


1   29 West 34 Owner, LLC                      29 West 34 Owner, LLC               Lease               Disputed                                                  $3,750,743.54
    c/o SL Green Realty Corp                   Tel: 212-216-6138
    Attn: Andrew Mathias/Neil Kessner
    420 Lexington Ave
    New York, NY 10170



2   Aventura Mall Venture                      Aventura Mall Venture               Lease                                                                           $344,088.18
    c/o Turnberry Associates
    Attn: Kaye Rodney
    Legal Dept
    19501 Biscayne Blvd, Ste 400
    Miami, FL 33180




3   Simon/Clarksburg Development               Simon/Clarksburg Development        Lease                                                                            $50,607.69
    P.O. Box 772986
    Chicago, IL 60677




4   Dhl Global Forwarding - Italy              Dhl Global Forwarding - Italy       Trade                                                                            $12,275.13
    Via Delle Industrie N.1
    Pozzuolo Martesa, MI 20060
    Italy



5   Opentext Inc - Gxs                         Opentext Inc - Gxs                  Trade                                                                             $3,640.52
    24685 Network Pl
    Chicago, IL 60673




 Official Form 204                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                            Page 1
                 21-22174-rdd               Doc 1        Filed 03/26/21 Entered 03/26/21 15:35:14                                   Main Document
                                                                      Pg 11 of 12

Debtor name S & A Retail, Inc. and S & A Distribution, Inc.                                                Case No. (If known)

                                                                         (Continuation Sheet)

Name of creditor and complete                                                       Nature of the       Indicate if      Amount of unsecured claim
                                              Name, telephone number, and                               claim is
mailing address, including zip                email address of creditor contact     claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                               (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                    trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                    loans,                               deduction for value of collateral or setoff to
                                                                                    professional                         calculate unsecured claim.
                                                                                    services, and
                                                                                    government
                                                                                                                        Total Claim, if   Deduction        Unsecured claim
                                                                                    contracts)
                                                                                                                        partially         for value of
                                                                                                                        secured           collateral or
                                                                                                                                          setoff


6   Icot Inc                                  Icot Inc                              Trade                                                                             $2,400.00
    363 Bond St, Ste 902
    Brooklyn, NY 11231




7   Florida Dept of Revenue                   Florida Dept of Revenue               Taxing Authority    Contingent &                                        Undetermined
    P. O. Box 6668                                                                                      Unliquidated
    Tallahassee, FL 32314-6668




8   Illinois Dept of Revenue                  Illinois Dept of Revenue              Taxing Authority    Contingent &                                        Undetermined
    Attn: Bankruptcy Unit                                                                               Unliquidated
    P.O. Box 19035
    Springfield, IL 62794-9035



9   Comptroller of Maryland                   Comptroller of Maryland               Taxing Authority    Contingent &                                        Undetermined
    Westfield Wheaton                                                                                   Unliquidated
    South Building
    11002 Veirs Mill Rd, Ste 408
    Wheaton, MD 20902



10 NYS Sales Tax Processing                   NYS Sales Tax Processing              Taxing Authority    Contingent &                                        Undetermined
   P.O. Box 1208                                                                                        Unliquidated
   JAF Bldg
   New York, NY 10116-1208




 Official Form 204                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                              Page 2
             21-22174-rdd                  Doc 1         Filed 03/26/21 Entered 03/26/21 15:35:14                              Main Document
                                                                      Pg 12 of 12




    Debtorname S &A Retail, lnc.

    United States Banftruptcy Court        fs   the:   SOUTHERN DISTRICT OF NEWYORK

    Case number (if lolown)
                                                                                                                                ft   Ched< if Oils is an
                                                                                                                                     amended filing



Offlcial Form 202
Declaration Under Penalty of Periury for Non-lndividual Debtors                                                                                            12t15

An lndMdual who ls authodzrd to ac,t on bdrdf ol a norlndMdual debtor, 3nch aa a corpor.tion or partnerCrlp, mu3t slgn and :ubmlt this
form fordre schodule of assob and lhbflloe3, eny ottrcr docurnontth.t tDqul]r'a a decludon that 13 not lncludad ln l,l0 document and any
.mendmont! of thooe docurnents. Thlc form must !t!to the IndMdual's poel0on or relatlonrhlp to tlre debtor, the ldenttry of the document,
and the d.to. BankruEcy Rules lfll8 rnd 90{1.

UIARMNG  - Bankruptcy fiaud b a cedour crlme. IaHng a f.be datsmen! concoallng pioporry, or obtalnlng monoy or propoily by fraud !n
connecdon wlth a banlmrptcy cse can noult ln llnec up to $5&r,000 or lmpdronrnent foi up to 20 yeac, or bottr 18 U.S.C. SS 152, 1341,
1519, and 3d71.



                   Declrratton and stgnat,re
I
         I am the president, another officer, or an authorized agent ofthe corporation; a member or an authorized agent ofthe partnership; or another
         individual serving as a representative ofthe debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correcl:

             tr      Schedule AzB: Assets-Real and Personal Propefty (Ofiaal Form 206AJB)
             tr      Schedule D: Creditors Who Have Claims Secured by Property (Oificial Form 206D)
             tr      Schedule EtF: Creditors lMto Have Unsecured C/aims (Official Form 206E/F)
             tr      Schedule G: Executory Contracts and Unexpired Leases (fficial Form 206G)
             tr      Schedule H: Codebtors (Otrcial Form 206H)
             tr      Summary of Assets and Liabilitiesfor Non-lndividuals (fficial Form 206Sum)
             tr     Amended Schedule
             I       Chapter11orchapter                                                                                                             otm204\
             tr     Other document that requires a declaration

         I   dedare under penalty of perjury that the foregoing is    tue   and   corred
             Executed      on tzrch 26,2021



                                                                    Sacr*rrv




Olficial Fo(m 2O2                                             Declaration Under Penalty of Pedury for Non-lndividual Debtors
SofiyaB Copyright   (c')   19$-2021 Belt CEse, LLC - m.bestca$-om                                                                             Besl Csse Bsnkruplcy
